DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11 -20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0233779.  The improvement comprises forming a preliminary memory layer that penetrates the stack structure; and a portion of the second material layer remains between the first buffer pattern and the preliminary memory layer.  (Note)  The memory stack 133 in US 2021/0233779 cannot be equated to “a preliminary memory layer”, as the memory stack 133 comprises a first material layer 132 and wordline layers  134/155 ([0069]), wherein the layer 134 has been interpreted as “a second material layer” as recited in claim 1.
	In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘779.  The improvement comprises forming a preliminary memory layer that penetrates the stack structure; and the protective layer includes an interposed portion between the buffer patterns.
	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘779.  The improvement comprises removing the second material layer through the trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, submitted on 5/17/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 20, 2022



/HSIEN MING LEE/